Name: Commission Regulation (EC) NoÃ 766/2006 of 19 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 20.5.2006 EN Official Journal of the European Union L 134/12 COMMISSION REGULATION (EC) No 766/2006 of 19 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 19 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 122,4 204 46,4 212 113,4 999 94,1 0707 00 05 052 82,4 628 151,2 999 116,8 0709 90 70 052 103,4 999 103,4 0805 10 20 052 36,5 204 37,4 212 64,4 220 41,5 448 46,6 624 48,2 999 45,8 0805 50 10 052 42,5 388 59,4 508 51,3 528 58,6 999 53,0 0808 10 80 388 86,8 400 108,8 404 115,5 508 72,5 512 87,1 524 88,6 528 94,9 720 107,3 804 109,3 999 96,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.